Citation Nr: 1520958	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg injury (previously claimed as torn ligaments of the right ankle).

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for neurocardiogenic syncope.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to November 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal originally included the issue of entitlement to service connection for pneumonia, which was included in the Veteran's October 2012 notice of disagreement.  However, in August 2013, prior to the issuance of a statement of the case, the Veteran indicated in a written statement that he wished to withdraw the issue of entitlement to service connection for pneumonia from appeal.  The Veteran reiterated this decision in a written statement of September 2013, and has not thereafter submitted arguments or otherwise acted upon a belief that this issue remains on appeal.  Therefore, this issue is not presently before the Board.

The issue of entitlement to service connection for a dental condition has been raised by the Veteran's October 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claim for entitlement to service connection for a right leg injury.

2.  The Veteran's currently diagnosed heart disease, coronary artery disease, is unrelated to an in-service incident, illness, or injury.

3.  The Veteran's neurocardiogenic syncope is unrelated to an in-service incident, illness, or injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a right leg injury (previously claimed as torn ligaments of the right ankle) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for service connection for heart disease have not been met.  
38 U.S.C.A §§ 1131, 7005 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for neurocardiogenic syncope have not been met.  38 U.S.C.A §§ 1131, 7010 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In September 2013, the Veteran submitted a written statement indicating that he was withdrawing his appeal with regard to service connection for a right leg injury.  

As to these matters, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.



II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In April 2011, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  The Veteran was provided with supplemental VCAA notice in October 2011.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Veteran's service records, VA records, and private medical records have been associated with the claims file.  In an October 2011 telephone conversation with the RO, the Veteran indicated that he had submitted all the medical records he wished to submit, and that the RO need make no further efforts to obtain medical records.  In June 2013, the Veteran again indicated that he had no further evidence to submit.

The Board notes that, in his April 2011 claim for service connection, the Veteran indicated that he was in receipt of benefits from the Social Security Administration.  Records received from Hardin Memorial Hospital include copies of an authorization to disclose records to the Social Security Administration, dated December 2009.  No records have been obtained directly from the Social Security Administration, and no additional medical or administrative records from the Social Security Administration have been associated with the claims file.  VA's duty to assist the Veteran includes an obligation to obtain relevant records from other Federal agencies, such as the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  However, VA is not required to assist the Veteran in obtaining records from the Social Security Administration when such records are not relevant to the instant claim for service connection.  Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  In this case, the Veteran has repeatedly indicated that he has submitted all pertinent evidence.  Further, nothing within the medical evidence currently of record indicates that pertinent evidence is outstanding.  Accordingly, the Board concludes that all known and available records relevant to the pending appeal have been obtained and are associated with the claims file.  

Further, the Veteran was afforded a VA examination in September 2011.  The VA examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly adjudicate the instant appeal.	

III.  Legal Criteria for Service Connection for Heart Disease and Neurocardiogenic Syncope

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Cardiovascular disease, including coronary artery disease, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis of Service Connection for Heart Disease and Neurocardiogenic Syncope

The Veteran contends that his currently diagnosed heart disease (coronary artery disease) and neurocardiogenic syncope were incurred during military service.  In particular, the Veteran asserts that his in-service hospital treatment of September 1977 was related to these conditions.

The Veteran's induction medical history of November 1976 denied a history of heart trouble or high or low blood pressure; on examination, his heart was normal.  On dental examination in March 1977, the Veteran denied that he had been treated for, or was currently under treatment for, heart trouble or high blood pressure.  The Veteran was hospitalized in September 1977 for tightness in his chest, dizziness, and fatigue, and given a possible diagnosis of premature ventricular complexes and premature atrial contractions.  On discharge, the Veteran was diagnosed with premature nodal beats.  After three days of hospitalization, the Veteran's discharge notes recorded a diagnosis of possible cardiac neurosis.  On separation examination in November 1977, the Veteran's lungs, chest, and heart were noted to be normal, although the Veteran reported shortness of breath, pain, or pressure in his chest, and palpitation or pounding heart in his medical history.  Further, the Veteran indicated that he did not know whether he had experienced heart trouble or high or low blood pressure.

In May 2003, non-VA treatment notes recorded diagnoses of diabetes, hypertension, and hypertriglyceridemia.  In November 2003, the Veteran reported occasional chest pain, and was diagnosed with chest pain/anxiety.  The Veteran again reported "on and off" chest pain in April 2004, though his hypertension was noted to be well-controlled.  The Veteran was referred to cardiology following a positive stress test.  In May 2004, the Veteran reported that he was not currently experiencing chest pain, and had an upcoming cardiology appointment.  The Veteran's hypertension was again noted to be controlled in July 2004 and February 2005; in January 2007, hypertension was stable. 

In December 2009, the Veteran was hospitalized following a syncopal episode.  Following a tilt table study, the Veteran was diagnosed with neurocardiogenic syncope.  In April 2010, the Veteran reported to his private medical provider that had had passed out while driving, and had passed out 3-4 times over the previous 6-8 months.  The Veteran was diagnosed with neurocardiogenic syncope, hypertension,   and coronary artery disease with angina.  The Veteran was afforded a two-vessel coronary artery bypass graft in June 2010.  An April 2011 VA EKG had normal findings. 

The Veteran was afforded a VA examination for his heart conditions in September 2011.  At this examination, the Veteran reported that he had lost consciousness for a few minutes while mopping floors, had gone to sick call, and had then been admitted to the hospital for three days.  On his discharge from the hospital, the Veteran had been given a paper indicating that he had heart disease.  The Veteran indicated that he had gone AWOL because he "felt like he was dying" from his symptoms, which including dizziness, a pounding heart, shortness of breath, left arm pain, and blackout spells.  The Veteran indicated that he had been hospitalized for cardiac symptoms a number of times after leaving military service, but could not recall when.

The VA examiner diagnosed the Veteran with coronary artery disease and neurocardiogenic syncope.  Neither condition, in the examiner's view, was at least as likely as not caused by or a result of symptoms the Veteran experienced in military service.  The Veteran had not been diagnosed with neurocardiogenic syncope prior to December 2009, nor was there documentation of heart disease prior to his April 2010 diagnosis of coronary artery disease.  The examiner acknowledged that the Veteran had been hospitalized for treatment of possible cardiac symptoms during military service, but emphasized that the tentative diagnosis of premature ventricular complexes and premature atrial contractions referred to common arrhythmias, which frequently occur spontaneously with no known cause.  These findings did not indicate an underlying cardiac disease.  The examiner also noted that cardiac neurosis, as diagnosed in the Veteran's September 1997 discharge notes, refers to palpitations, chest pain, or other symptoms not due to heart disease.

In his October 2012 notice of disagreement, the Veteran indicated that he disagreed with the denial of service connection for heart disease because he had been hospitalized for three days during his military service, and had experienced heart arrhythmia during this time.  The Veteran further indicated that the medical record regarding both heart disease and neurocardiogenic syncope had been limited because he had been told his VA medical coverage had ended, and he had been unable to reliably obtain medical care.  In his August 2013 substantive appeal to the Board, the Veteran asserted that he had been told he'd had a heart attack, and that he had heart disease, while hospitalized during military service.  The Veteran also stated that he had experienced chest pain and dizziness during military service.

The Veteran is competent to report the onset of symptoms such as chest pain, fatigue, and dizziness during military service, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran is competent to report diagnoses related to him by medical practitioners.  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board finds the Veteran's reports of in-service chest pain, fatigue, and dizziness to be credible, insofar as these are consistent with the medical record.  However, the Veteran's report that he had been diagnosed with a heart attack during military service, or that he had been told he had heart disease, is contradicted by the service treatment record.  This record reflects diagnoses only of premature ventricular complexes, premature atrial contractions, and cardiac neurosis.  Insofar as a diagnosis of heart disease would ordinarily be recorded in medical treatment notes, the Board places little weight upon the Veteran's report that he received such a diagnosis during military service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that silence in a medical record may not be construed as negative evidence when the finding in question would not ordinarily be recorded).  

The Board places no weight upon the Veteran's own assertion that his currently diagnosed heart disease and neurocardiogenic syncope are etiologically related to his military service.  The Veteran is not competent to provide evidence pertaining to the etiology of these conditions, as these are complex medical questions beyond the competence of lay persons.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). 

Rather, the Board places great weight upon the September 2011 opinion of the VA medical examiner.  In addition to conducting a thorough examination of the Veteran, the VA examiner reviewed the Veteran's service treatment and post-service treatment records.  In fact, the examination report included a detailed summary of these records.  Further, the VA examiner acknowledged and discussed the Veteran's in-service diagnoses, and explained that these diagnoses were unrelated to any current medical condition; they reflected a transitory medical condition, not a manifestation of a chronic medical condition.  The VA examiner's opinion was clearly reasoned, and based upon review of both examination findings and the medical record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The record contains no probative medical evidence of in-service incurrence of the Veteran's currently diagnosed neurocardiogenic syncope or coronary artery disease, nor medical evidence that the Veteran experienced symptoms of either condition prior to 2009 - many years after leaving military service.  The September 2011 VA examiner produced a well-reasoned opinion that there is less likely than not a nexus between the Veteran's current disabilities and military service.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for a right leg injury (previously claimed as torn ligaments of the right ankle) is dismissed.

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for neurocardiogenic syncope is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


